Citation Nr: 1433961	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-31 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for a left knee disorder.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a right knee disorder.  
8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

10. Entitlement to service connection for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant and J. M. C.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant had service in the Army National Guard from November 1985 to March 1988.  He served on active duty in the Air Force from March 1988 to March 1993.  Thereafter, he had service in the Air National Guard from March 1993 to June 2007.  From December 2001 to March 2002, his unit was called to active duty.  He was assigned to the Retired Reserve List in February 2008.
This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO.  

In March 2013, during the course of the appeal, the appellant had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  During his hearing, the appellant raised contentions to the that service connection was warranted for a left elbow disorder.  That claim has not been certified to the Board on appeal, nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim, and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  It is referred to the RO, however, for appropriate action.

After reviewing the record, the Board is of the opinion that further development is warranted with respect to the issues of entitlement to service connection for the following:  a left shoulder disorder, a left knee disorder, a right knee disorder, diabetes mellitus, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity.  Accordingly, those issues will be addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  On March 13, 2013, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw from the appeal the issue of entitlement to service connection for a low back disorder.  

2.  In an unappealed rating decision, dated in January 1995, the RO denied the appellant's claim of entitlement to service connection for a left shoulder disorder.  

3.  Evidence associated with the record since the January 1995 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder disorder.  

4.  In an unappealed rating decision, dated in January 1995, the RO denied the appellant's claim of entitlement to service connection for a left knee disorder.  
5.  Evidence associated with the record since the January 1995 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.  

6.  In an unappealed rating decision, dated in January 1995, the RO denied the appellant's claim of entitlement to service connection for a right knee disorder.  

7.  Evidence associated with the record since the January 1995 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service connection for a low back disorder, the criteria for the withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The RO's January 1995 rating decision, which denied the appellant's claim of entitlement to service connection for a left shoulder disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1994).

3.  New and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The RO's January 1995 rating decision, which denied the appellant's claim of entitlement to service connection for a left knee disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1994).

5.  New and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The RO's January 1995 rating decision, which denied the appellant's claim of entitlement to service connection for a right knee disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1994).

7.  New and material evidence has not been submitted to reopen the appellant's claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Low Back

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  A withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During his March 2013 hearing with the undersigned Acting Veterans Law Judge, withdrew his appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue on appeal,  and it is dismissed.


The VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of the issues of entitlement to service connection for a left shoulder disorder, a left knee disorder, a right knee disorder, diabetes mellitus, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the appellant's first claim entitlement to service connection for a left shoulder disorder, a left knee disorder, or a right knee disorder.  Those claims were initially denied by the RO in January 1995.  The appellant was notified of each of those decisions, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1103 (1995).  

In November 2008, the appellant filed an application to reopen his claim of entitlement to service connection for a left shoulder disorder, a left knee disorder, and a right knee disorder.  He also filed claims of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the lower extremities.  

Following the receipt of his claims, the RO advised the appellant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  With respect to his claims of entitlement to service connection for a left shoulder disorder, left knee disorder, and right knee disorder, the RO advised the appellant of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  The RO also examined the bases for the prior denials and notified the appellant of the evidence necessary to substantiate the elements of service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
In light of the foregoing, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006). 

Following the notice to the appellant, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained or ensured the presence of the appellant's service treatment and personnel records; reports reflecting his treatment at the Albert Lea Medical Center by or through D. K., M.D., from September 2005 through October 2010,; statements, dated in April 2010, from the appellant's wife and two former fellow service members, a transcript of his March 2013 video conference with the undersigned Acting Veterans Law Judge; and several medical articles from the internet.  

In February 2009 and May 2012, the VA examined the appellant to determine the nature and etiology of any left shoulder disorder, left knee disorder, right knee disorder, diabetes mellitus, and peripheral neuropathy found to be present.  The VA examination reports show that the examiners reviewed the appellant's medical history, interviewed and examined the appellant, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen claims of entitlement to service connection for asbestosis related lung disease, as well as entitlement to service connection for bronchitis, asthma, and sleep apnea, also claimed as residuals of asbestos exposure.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a) (2006). 

The term "active duty for training" (ACDUTRA) means full-time duty in the Armed Forces performed by members of the Reserve Components or National Guard for training purposes.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 3.6(c) (2002).  The term "inactive duty for training" (INACDUTRA) means duty in the Reserve other than full-time duty, special additional duty, or training other than active duty training.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2002). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The theory of continuity of symptomatology is applicable in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  They include diabetes mellitus and organic nerve disorders, such as peripheral neuropathy.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  For those disorders, service connection may be presumed when they are shown to a degree of 10 percent or more within one year of the appellant's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Left Shoulder and Knees

The evidence on file at the time of the RO's January 1995 decision consisted of the appellant's service treatment records.  They showed that during his April 1987 service entrance examination, he reported a history of Osgood Schlatter's Disease since the age of 15.  However, he stated that such disease had been asymptomatic since 1985.  The physical examination revealed that his upper and lower extremities were normal.  
The evidence showed that the appellant had injured his left shoulder in April 1989, his left knee in September 1989, and his right knee in August 1990.  Although he reported the history of those injuries during an October 1993 periodic examination, there were no findings of any chronic, identifiable residual disorders in any of those areas.  Therefore, he did not meet the criteria for service connection.  Accordingly, service connection was not warranted, and his claims were denied.  As noted above, that decision was final  

In November 2008, the appellant filed an application to reopen his claims of entitlement to service connection for disorders of the left shoulder and each knees.  He also filed claims of entitlement to service connection for diabetes mellitus and peripheral neuropathy of each lower extremity.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's January 1995 decision, consists of records reflecting the appellant's treatment since June 1998, during his service in the Reserve; reports reflecting his treatment by D. K., M.D. , dated from September 2005 through October 2010; statements, dated in April 2010, from the appellant's wife and two former fellow service members, several medical articles from the internet; and reports of VA examinations, performed in February 2009 and May 2012.  

The additional evidence, such as X-rays reviewed during the appellant's VA examinations, show that he now has a chronic left shoulder disorder, identified as degenerative joint disease.  During a February 2009 VA examination, X-rays showed minimal spurring at the superior aspect of each patella.  In April 2010, the appellant's wife reported that the appellant had experienced bilateral knee pain since their marriage in 2004.  In October 2010, Dr. K. suggested that as a result of his inservice injuries, the appellant also had arthritis in his left knee.  

Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it tends to relate to an unestablished fact necessary to substantiate the claim; that is, the additional evidence confirms the presence of a chronic, identifiable left shoulder disorder.  It also suggests the presence of chronic, identifiable disorders in the knees.  Such evidence is neither cumulative nor redundant of the evidence of record in January 1995 and meets the relatively low bar required to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  When considered with the additional evidence previously on file, raises a reasonable possibility of substantiating the claims of entitlement to service connection for a left shoulder disorder and disorders in each knee.  Therefore, it is sufficient to reopen those claims; and to that extent, the appeal is granted.


ORDER

With respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, the appeal is dismissed.

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for a left shoulder disorder is granted.

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for a left knee disorder is granted.  

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for a right knee disorder is granted.  


REMAND

In light of the foregoing decision, the VA may proceed to evaluate the merits of the appellant's claims of entitlement to service connection for the following:  a left shoulder disorder, a left knee disorder, and a right knee disorder.  Elkins.  It would be premature for the Board to do so prior to the AOJ, as such action could result in prejudice to the appellant's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  

With respect to the claims of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the lower extremities, the Board notes that there may be outstanding relevant evidence.  

In light of the foregoing, the case is remanded to the AOJ for the following actions:  

1.  The AOJ must ask the appellant to provide the names and addresses of all health care providers or facilities that have treated or examined him for a left shoulder disorder, left knee disorder, and right knee disorder since service.  Then request copies of the associated treatment records or examination reports directly from those health care providers or facilities.  

Records from D. K., M.D. show that on June 15, 2005, at the Albert Lea Medical Center, the appellant was diagnosed with new onset diabetes.  

In October 2010, Dr. K., reported that the appellant had been treated at or through the Albert Lea Medical Center from May 21, 2004 to June 15, 2005.  Records of the appellant's treatment during that period have not been associated with the appellant's claims folder.  Therefore, the DEVELOPMENT MUST INCLUDE a request to Dr. K. and the Albert Lea Medical Center for the appellant's records reflecting his treatment from May 21, 2004 to June 13, 2005.  

The RECORDS REQUEST(S) MUST INCLUDE, but is not limited to, reports of the appellant's initial visit/treatment and associated medical history and initial/intake examination; reports of additional office visits/treatment/examinations; hospital discharge summaries; consultation reports; reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the health care providers or facilities are associated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the health care providers or facilities are associated with the federal government, and the requested records are unavailable, the AOJ must notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  During his February 2009 VA examination, X-rays of the appellant's knees showed minimal spurring at the superior aspect of each patella, greater on the left than the right.  In October 2010, Dr. K. suggested that the appellant has arthritis in his left knee.  

Following the appellant's, May 2012 VA examination, the examiner opined that it was more likely than not that the appellant's degenerative joint disease of the left shoulder was associated with his repetitive use duties as a custodian, the Board notes that the examiner did not perform a comparative examination of the appellant's right shoulder. 

When the actions in PART 1 have been completed, the AOJ must schedule the appellant for VA orthopedic and neurologic examinations to determine the nature and etiology of any disorder of either or both shoulders, left knee, or right knee found to be present.  Radiographic studies of both shoulders and both knees must be performed, as well as all other indicated tests and studies.  Any indicated consultations must also be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a disorder(s) in either or both shoulders or either or both knees, the examiner must identify and explain the elements supporting each diagnosis.  Arthritis of the shoulders and knees must be RULED IN OR RULED OUT.  

The VA examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that a left shoulder disorder, left knee disorder, and right knee disorder are related to any injury or disease during the appellant's service.  This must include, but is not limited to, the left shoulder injury sustained in April 1989, the left knee strain sustained in September 1989, and the right knee injury sustained in August 1990.  In so doing, the examiner must address the statement from D. K., M.D., dated in October 2010.  

The examiner must explain HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must explain why that is so. 

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of that examination must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

3.  When the actions in parts 1 and 2 have been completed, the AOJ must undertake any other indicated development, such as the scheduling of any additional, necessary VA examinations.  Then, following a DE NOVO review of the record, it must readjudicate the issues of entitlement to service connection for a left shoulder disorder, a left knee disorder, a right knee disorder, diabetes mellitus, and peripheral neuropathy of the lower extremities.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


